Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  July 21, 2015                                                                            Robert P. Young, Jr.,
                                                                                                      Chief Justice

                                                                                            Stephen J. Markman
  151429(32)                                                                                    Mary Beth Kelly
                                                                                                 Brian K. Zahra
                                                                                         Bridget M. McCormack
                                                                                               David F. Viviano
  TAMARA FILAS,                                                                            Richard H. Bernstein,
                                                                                                           Justices
           Petitioner-Appellant,
                                                                SC: 151429
  v                                                             COA: 325172
                                                                State Tenure Comm: 13-010933-ED
  DEARBORN HEIGHTS SCHOOL DISTRICT
  NO. 7,
             Respondent-Appellee.
  _______________________________________/

         On order of the Chief Justice, the motion of the petitioner-appellant to suspend the
  filing due date of her reply until the Court addresses the motion to strike is DENIED.
  Petitioner-appellant shall have seven days from the date of this order to submit a reply in
  accordance with the administrative order dated June 30, 2015.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 21, 2015